Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	The instant application is a U.S. National Stage Application of PCT/US2020/048690 filed August 31, 2020 and claims benefit of priority to U.S. Provisional Patent application Serial No. 62/897,463, filed September 9, 2019.


Claim Objections
Claim 4 is objected to because of the following informalities:

Claim 4 should include the word --wherein-- before "removing".
Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cathey et al. (Chemical Pruning of Plants).

Cathey et al. teach a method for increasing yield or vigor of a soybean plant comprising removing the plant's shoot apical meristem by applying chemicals (methyl nonanoate and methyl decanoate) (Page 1382, Col. 3, lines 15-21 and Page 1383, Col. 2, lines 5-10) at different stages of growth (Page 1383, Col.2, lines 19-21) thereby increasing the yield or vigor of the plant wherein the removal of the shoot apical meristem (Page 1383, Col. 1, lines 4-6) increases aboveground biomass such as increasing the internode length of axillary shoots and the number of axillary shoots (Page 1383, Col. 1, lines 13-22).


Cathey et al. do not teach removing the plant's shoot apical meristem at a period between (a) vegetative growth stage 1 and vegetative growth stage 2, or (b) vegetative growth stage 2 and vegetative growth stage 3.
Cathey et al. do teach the stage of growth when the chemicals are applied to the plant to remove it's shoot apical meristem is important.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the chemicals at different stages of plant growth to optimize the timing for application and achieve the desired application timing at a period between vegetative growth stage 1 and vegetative growth stage 2 or between vegetative growth stage 2 and vegetative growth stage 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Orlowski et al. (Early-Season Lactofen Application has Limited Effect on Soybean Branch and Mainstem Yield Components).

Orlowski et al. teach a method for increasing yield or vigor of a soybean plant comprising removing the plant's shoot apical meristem by pinching (Page 2, Col. 2, lines 33-35) at a period between (a) vegetative growth stage 1 and vegetative growth stage 2, or (b) vegetative growth stage 2 and vegetative growth stage 3 (Page 2, Col. 2, lines 35-37) thereby increasing the yield or vigor of the plant wherein the removal of the shoot apical meristem increases aboveground biomass such as increasing the number of lateral branches (Page 3, Col. 2, lines 1-3 and 16), increasing branch seed numbers (Page 4, Col. 1, lines 12-15), and increasing the number of nodes, pods, and seeds (Page 4, Col. 2, lines 1 and 2 and Page 5, Col. 1, line 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski et al. (Early-Season Lactofen Application has Limited Effect on Soybean Branch and Mainstem Yield Components).

Orlowski et al. teach a method for increasing yield or vigor of a soybean plant comprising removing the plant's shoot apical meristem by pinching between the thumb and forefinger (Page 2, Col. 2, lines 33-35) at a period between (a) vegetative growth stage 1 and vegetative growth stage 2, or (b) vegetative growth stage 2 and vegetative growth stage 3 (Page 2, Col. 2, lines 35-37) thereby increasing the yield or vigor of the plant wherein the removal of the shoot apical meristem increases aboveground biomass such as increasing the number of lateral branches (Page 3, Col. 2, lines 1-3 and 16), increasing branch seed numbers (Page 4, Col. 1, lines 12-15), and increasing the number of nodes, pods, and seeds (Page 4, Col. 2, lines 1 and 2 and Page 5, Col. 1, line 3).


Orlowski et al. do not teach removing the plant's shoot apical meristem by making a cross-sectional cut below the shoot apical meristem.
Orlowski et al. do teach removing the plant's shoot apical meristem by pinching between the thumb and forefinger (Page 2, Col. 2, lines 33-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the plant's apical meristem by pinching between the thumb and forefinger as taught by Orlowski et al. as the preferred method of choice for removing the plant's shoot apical meristem and is routine in the art.  The technique of pinching would create a cross-sectional cut because the finger nails would create the cut and thus remove the entire shoot apical meristem.  Making this cut below the shoot apical meristem is also routine in the art so as to remove the entire apical meristem.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski et al. (Early-Season Lactofen Application has Limited Effect on Soybean Branch and Mainstem Yield Components) in view of Sonderegger (High Yield Soybean Management: Planting Practices, Nutrient Supply and Growth Modification).

Orlowski et al. teach a method for increasing yield or vigor of a soybean plant comprising removing the plant's shoot apical meristem by pinching between the thumb and forefinger (Page 2, Col. 2, lines 33-35) at a period between (a) vegetative growth stage 1 and vegetative growth stage 2, or (b) vegetative growth stage 2 and vegetative growth stage 3 (Page 2, Col. 2, lines 35-37) thereby increasing the yield or vigor of the plant wherein the removal of the shoot apical meristem increases aboveground biomass such as increasing the number of lateral branches (Page 3, Col. 2, lines 1-3 and 16), increasing branch seed numbers (Page 4, Col. 1, lines 12-15), and increasing the number of nodes, pods, and seeds (Page 4, Col. 2, lines 1 and 2 and Page 5, Col. 1, line 3).

Orlowski et al. do not teach removing the plant's shoot apical meristem by making a cross-sectional cut below the shoot apical meristem or applying a chemical to the shoot apical meristem.

Sonderegger teaches removing the shoot apical meristem by cutting below the meristem (Page 44, lines 10 and 11).  It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to remove the plant's apical meristem by cutting as taught by Sonderegger as the preferred method of choice for removing the plant's shoot apical meristem as it is experimentally routine in the art.
Sonderegger teaches removing the shoot apical meristem by applying a chemical, lactofen, to the meristem (Page 44, lines 10 and 11).  It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to remove the plant's apical meristem by applying a chemical, lactofen, as taught by Sonderegger as the preferred method of choice for removing the plant's shoot apical meristem as it is experimentally routine in the art.



Conclusion
No claims are allowed.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661